In a proceeding, inter alia, to invalidate the election of respondents Clemmons and Jefferson, on April 6, 1976, to the party positions of State Committeeman and State Committeewoman, respectively, for the Democratic Party in the 53rd Assembly District, Kings County, and to direct that a new election for the said positions be held, petitioners appeal *601from a judgment of the Supreme Court, Kings County, entered July 20, 1976, which, after a hearing, dismissed the petition. Judgment affirmed, without costs or disbursements. We agree with Special Term that the evidence adduced presents no basis for overturning the election. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.